Citation Nr: 1411659	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-19 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant's son (on behalf of the Appellant)

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to March 1949.  The Veteran died in July 2011.  The Appellant is his surviving spouse.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied the benefits sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in September 2012.  The RO issued a Statement of the Case (SOC) in May 2013.  In June 2013, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of this issue.

The VA Regional Office (RO) in Houston, Texas, currently has jurisdiction over the appeal.

In January 2014, the Appellant was afforded her requested videoconference Board hearing before the undersigned at the local RO.  The Appellant's son testified on behalf of the Appellant.  A transcript of the hearing is of record.

The RO certified this appeal to the Board in September 2013.  Subsequently, additional evidence was added to the record.  However, the Appellant waived her right to have the RO initially consider this evidence in a statement from her representative dated in January 2014.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2011.  The death certificate lists the immediate cause of death as cardiopulmonary arrest.  The underlying cause was listed as natural.  Other significant conditions contributing to death included coronary artery disease, congestive heart failure, cerebrovascular accident, prostate cancer, and hypertension.

2.  At the time of the Veteran's death, service connection was in effect for schizophrenia with posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus.  

3.  In September 2012, a staff VA physician, following a review of the claims file, found that it is less likely as not that the Veteran's service-connected schizophrenia with PTSD contributed substantially or materially to his death because there was no significant physiologic association between the Veteran's heart disease and his mental health condition.  

4.  In a July 2013 medical opinion, the Veteran's private treating physician opined that it is more likely than not that the Veteran's service-connected schizophrenia with PTSD contributed to his death on account of being associated with coronary artery disease and congestive heart failure.  This opinion was based on a review of the Veteran's service treatment records (STRs) and medical literature, including a new study associating schizophrenia with heart disease. 
5.  There is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected schizophrenia with PTSD had a material causal role in his death.

6.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 renders moot the Appellant's claim for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.22, 20.101 (2013).


ORDER

Service connection for the cause of the Veteran's death is granted. 

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is dismissed.


____________________________________________
TANYA A. SMITH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


